UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Technology Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Information About Your Fund's Expenses 40 Tax Information 41 Advisory Agreement Board Considerations and Fee Evaluation 46 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. DWS Technology Fund delivered a solid absolute return of 18.31% during the 12-month interval ended October 31, 2013, but it underperformed the 28.95% return of the benchmark, the S&P® North American Technology Sector Index. Investment Process In choosing securities, portfolio management uses a combination of three analytical disciplines: Bottom-up research. Portfolio management looks for individual companies that it believes have a history of above-average growth, strong competitive positioning, attractive prices relative to potential growth, innovative products and services, sound financial strength and effective management, among other factors. Growth orientation. Portfolio management generally looks for companies that it believes have above-average potential for sustainable growth of revenue or earnings and whose market value appears reasonable in light of their business prospects. Top-down analysis. Portfolio management considers the economic outlooks for various industries within the technology sector and looks for those that may benefit from changes in the overall business environment. After delivering strong performance in the previous fiscal year, the fund fell well short of its benchmark during the past 12 months. An important reason for this underperformance was our emphasis on valuations, which proved to be a headwind to fund returns given the market's strong predilection toward stocks with the strongest momentum — particularly in the small- and mid-cap areas. We tend to avoid "momentum stocks," since there's no way to assign buy and sell targets through fundamental analysis. This does not mean we will not own "expensive" names, but we must see a path for a stock to grow into its valuation. As the fund's return would indicate, however, our valuation discipline pressured our results in the momentum-driven environment of the past year. Fund Performance While our broad positioning detracted from performance during the 12 months ended October 31, 2013, several of our individual stock picks added value. Most notably, we were rewarded by holding a below-benchmark weighting in International Business Machines Corp. (IBM). This underweight hurt performance in the prior fiscal year ended October 31, 2012, but we expected that IBM's low organic revenue growth would eventually feed through into weaker bottom-line profits. That is indeed what occurred in the past year, causing the stock to underperform its sector peers. The second-largest contributor to fund performance was our position in Google, Inc., which outperformed after successfully executing its mobile-search strategy, reassuring investors that its profit growth would remain high and demonstrating growth in its non-search businesses. Outside of the large-cap space, we generated outperformance from our positions in EPAM Systems, Inc., an IT services company that provides offshore outsourcing solutions for high-end software development projects, and Ambarella, Inc., a supplier of advanced imaging chips for demanding applications, such as sports cameras. We were early believers in the Ambarella story, having participated in the stock's initial public offering in October 2012, and the stock has since risen well above its offering price. The fund's leading individual detractor was Apple, Inc. We held on to this position too long after the stock passed its peak in September 2012, as Apple appeared deceptively safe due to a low valuation on common valuation metrics. We have since trimmed the position, but not before it cost the fund performance. Our results were also pressured by the downturn in Cirrus Logic, Inc.,* which supplies semiconductors to Apple, and thus were caught up the weak performance that affected stocks throughout the Apple "ecosystem." Also detracting was our position in Teradata Corp., a supplier of high-performance data-warehousing solutions that lost ground due to adverse changes in the competitive landscape and its customers' reluctance to spend on expensive capacity upgrades. * Not held in the porfolio as of October 31, 2013. "We believe a bottom-up, fundamentally driven approach — rather than a passive, index-based strategy — is the best way to maximize long-term performance in this dynamic segment of the global economy." Our position in a group of low-valuation, high-growth small- and mid-cap software-focused companies pressured performance, led by Velti PLC.* The company is facing lawsuits for providing incomplete information to shareholders, which weighed heavily on its share price. The company's management team seems to be savvy in terms of understanding technology and customer needs, but it has not been up to the task when it comes to the financial management of a high-growth company. We also lost some relative performance through our position in data center outsourcing vendors such as Equinix, Inc., Telecity Group PLC and InterXion Holding NV While these stocks have suffered short-term underperformance, we maintained our positions on the belief that the high-end outsourcing models provided by these companies would not be superseded by the much cheaper "wholesale" data center outsourcing vendors. Outlook and Positioning We remain confident in the broad outlook for the technology sector given the backdrop of a modest global economic recovery, reasonable valuations (particularly for mega-cap stocks) and the strong balance sheets and high cash-flow generation for the sector as a whole. At the same time, however, we believe it is necessary to take a selective approach that seeks to distinguish companies with true organic growth opportunities from those operating in industries at risk of commoditization. This thinking formed the basis for the portfolio's overall tilt toward software and Internet-related companies and away from those operating in the hardware space. Our underweight in the hardware category reflected the relative dearth of attractive growth opportunities in this area. While we saw little growth potential for legacy companies such as IBM and Hewlett-Packard Co., our view also extended to those operating in the smartphone sector. Here, we saw both saturation for higher-end products in the developed markets and commoditization for lower-end phones within the emerging markets. This was reflected in the fund's underweight in the hardware sector, as well as our decisions to reduce the fund's weighting in stocks such as Apple and Qualcomm, Inc. On the other end of the spectrum, we continued to concentrate our efforts on identifying companies with attractive organic growth prospects and reasonable valuations. We remained on the lookout for opportunities in the faster-growing areas of the tech sector, such as business analytics, smart networks, cloud computing and mobile commerce. The goal of this approach was to identify companies with differentiated — rather than commoditized — technologies. Ten Largest Equity Holdings at October 31, 2013 (50.3% of Net Assets) 1. Google, Inc. Provides a Web-based search engine for the Internet 12.8% 2. Apple, Inc. Manufacturer of personal computers and communication solutions 8.6% 3. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products 6.8% 4. Amazon.com, Inc. An online retailer of numerous products and services 3.9% 5. Visa, Inc. Operates a retail electronic payments network and manages global financial services 3.4% 6. Cisco Systems, Inc. Developer of computer network products 3.3% 7. Oracle Corp. Supplier of software for enterprise information management 3.0% 8. Priceline.com, Inc. Enables consumers to use the Internet to save money on a variety of products and services 2.9% 9. QUALCOMM, Inc. Developer and manufacturer of communication systems 2.9% 10. Facebook, Inc. Operates a social networking Web site 2.7% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 52 for contact information. Portfolio Management Team Frederic L. Fayolle, CFA, Director Lead Portfolio Manager of the fund. Joined the fund in 2009. — Joined Deutsche Asset & Wealth Management and the Technology team in July 2000 after 10 years of experience with Philips Electronics in the USA with responsibility for Philips's CRT display industry research for North America. — Senior fund manager covering technology and Internet stocks: Frankfurt. — MS in Engineering from University of Michigan; MS in Engineering from Ecole Centrale Paris; MBA with finance concentration from University of Michigan Business School. Clark Chang, Director Portfolio Manager of the fund. Joined the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2007 after seven years of experience as senior analyst for technology sector for Firsthand Capital Management, Nollenberger Capital Partners and Fulcrum Global Partners. — Global Equity analyst for Technology Fund: New York. — BS in Computer Science from University of California, Los Angeles (UCLA); MBA with Finance concentration from Anderson School of Management, UCLA. Walter Holick, Director Portfolio Manager of the fund. Joined the fund in 2009. — Joined Deutsche Asset & Wealth Management in 1990 as fund manager for global equities: technology, telecommunication services and media. — Head of Technology Sector Team; senior fund manager: Frankfurt. — Master of Social Science in Money, Banking and Finance, University of Birmingham, U.K.; Diplom-Kaufmann (German Master's degree in business and economics), J.W. Goethe-Universität, Frankfurt. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P North American Technology Sector Index is the technology subindex of the S&P North American Sector Indices. The S&P North American Technology Sector Index family is designed as equity benchmarks for U.S.-traded technology-related securities. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Cloud computing is a general term for anything that involves delivering hosted services over the Internet. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 18.31% 16.44% 4.96% Adjusted for the Maximum Sales Charge (max 5.75% load) 11.51% 15.07% 4.34% S&P 500® Index† 27.18% 15.17% 7.46% S&P® North American Technology Sector Index†† 28.95% 18.69% 7.42% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 16.91% 15.11% 3.80% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 12.91% 15.00% 3.80% S&P 500® Index† 27.18% 15.17% 7.46% S&P® North American Technology Sector Index†† 28.95% 18.69% 7.42% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 17.15% 15.38% 4.02% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 17.15% 15.38% 4.02% S&P 500® Index† 27.18% 15.17% 7.46% S&P® North American Technology Sector Index†† 28.95% 18.69% 7.42% Class S 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/13 No Sales Charges 18.39% 16.51% 5.25% S&P 500® Index† 27.18% 15.17% 6.49% S&P® North American Technology Sector Index†† 28.95% 18.69% 7.67% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges 18.59% 16.87% 5.47% S&P 500® Index† 27.18% 15.17% 7.46% S&P® North American Technology Sector Index†† 28.95% 18.69% 7.42% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2013 are 1.01%, 2.11%, 1.90%, 0.92% and 0.67% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on December 20, 2004. The performance shown for each index is for the time period of December 31, 2004 through October 31, 2013, which is based on the performance period of the life of Class S. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The S&P North American Technology Sector Index is the technology subindex of the S&P North American Sector Indices. The S&P North American Technology Sector Index family is designed as equity benchmarks for U.S.-traded technology-related securities. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/13 $ 10/31/12 $ Investment Portfolio as of October 31, 2013 Shares Value ($) Common Stocks 99.9% Consumer Discretionary 7.4% Diversified Consumer Services 0.6% LifeLock, Inc.* Internet & Catalog Retail 6.8% Amazon.com, Inc.* Priceline.com, Inc.* (a) Health Care 0.7% Health Care Technology HealthStream, Inc.* (a) Industrials 1.5% Machinery 0.5% Proto Labs, Inc.* Professional Services 1.0% WageWorks, Inc.* (a) Information Technology 90.2% Communications Equipment 7.2% Aruba Networks, Inc.* Ciena Corp.* (a) Cisco Systems, Inc. QUALCOMM, Inc. Computers & Peripherals 10.2% Apple, Inc. EMC Corp. SanDisk Corp. (a) Electronic Equipment, Instruments & Components 0.5% Neonode, Inc.* (a) Internet Software & Services 25.2% ChannelAdvisor Corp.* (a) Cornerstone OnDemand, Inc.* (a) Criteo SA (ADR)* E2open, Inc.* (a) eBay, Inc.* Equinix, Inc.* Facebook, Inc. "A"* Google, Inc. "A"* IAC/InterActiveCorp. LinkedIn Corp. "A"* Saba Software, Inc.* Telecity Group PLC Textura Corp.* (a) Yahoo!, Inc.* IT Services 14.6% Accenture PLC "A" Alliance Data Systems Corp.* (a) Cognizant Technology Solutions Corp. "A"* EPAM Systems, Inc.* (a) Fiserv, Inc.* International Business Machines Corp. InterXion Holding NV* MasterCard, Inc. "A" Teradata Corp.* (a) Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 12.9% Altera Corp. (a) Ambarella, Inc.* (a) Applied Materials, Inc. Avago Technologies Ltd. (a) Cavium, Inc.* (a) Freescale Semiconductor Ltd.* (a) Integrated Device Technology, Inc.* (a) Intel Corp. (a) Lam Research Corp.* (a) MA-COM Technology Solutions Holdings, Inc.* (a) MaxLinear, Inc. "A"* Microchip Technology, Inc. (a) Micron Technology, Inc.* NXP Semiconductor NV* Semtech Corp.* Spansion, Inc. "A"* (a) Teradyne, Inc.* (a) Texas Instruments, Inc. Xilinx, Inc. (a) Software 19.6% Allot Communications Ltd.* (a) ANSYS, Inc.* Bottomline Technologies de, Inc.* (a) Cadence Design Systems, Inc.* (a) Check Point Software Technologies Ltd.* (a) Citrix Systems, Inc.* Ellie Mae, Inc.* (a) Imperva, Inc.* (a) Longtop Financial Technologies Ltd. (ADR)* (a) 0 Microsoft Corp. Oracle Corp. PTC, Inc.* (a) Qlik Technologies, Inc.* (a) Salesforce.com, Inc.* (a) ServiceNow, Inc.* (a) Silver Spring Networks, Inc.* Tangoe, Inc.* (a) TIBCO Software, Inc.* Telecommunication Services 0.1% Wireless Telecommunication Services RingCentral, Inc. "A"* Total Common Stocks (Cost $380,170,403) Other Investments 0.4% Adams Capital Management III LP (1.2% limited partnership interest)* (b) — Adams Capital Management LP (3.6% limited partnership interest)* (b) — Alloy Ventures 2000 LP (3.0% limited partnership interest)* (b) — Asset Management Association 1998 LP (3.5% limited partnership interest)* (b) — GeoCapital IV LP (2.9% limited partnership interest)* (b) — Total Other Investments (Cost $14,570,545) Securities Lending Collateral 21.6% Daily Assets Fund Institutional, 0.08% (c) (d) (Cost $139,708,993) Cash Equivalents 0.6% Central Cash Management Fund, 0.06% (c) (Cost $3,588,884) % of Net Assets Value ($) Total Investment Portfolio (Cost $538,038,825)† Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $530,813,879. At October 31, 2013, net unrealized appreciation for all securities based on tax cost was $260,432,696. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $282,776,929 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $22,344,233. (a) All or a portion of these securities were on loan. In addition,"Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2013 amounted to $135,739,705, which is 21.0% of net assets. (b) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Adams Capital Management III LP** October 1997 to April 2008 Adams Capital Management LP** August 2000 to November 2000 Alloy Ventures 2000 LP** April 2000 to August 2007 Asset Management Association 1998 LP** December 1998 to November 2001 GeoCapital IV LP** April 1996 to March 2000 Total Restricted Securities ** These securities represent venture capital funds. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) Consumer Discretionary $ $
